In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00276-CV

WILLIAM BLEVINS, Appellant                   §   On Appeal from the 96th District Court

                                             §   of Tarrant County (096-259556-12)
V.
                                             §   November 15, 2018

                                             §   Opinion by Justice Kerr
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, Appellee                  §   Dissent by Justice Birdwell (to follow)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant William Blevins shall bear the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Elizabeth Kerr__________________
                                            Justice Elizabeth Kerr